Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter and Charlene Ferguson appeal the district court’s order dismissing their complaint for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*358sons stated by the district court. Ferguson v. Option One Mtg. Corp., No. 1:11—cv-00670-CCE-LPA (M.D.N.C. Sept. 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.